Citation Nr: 0729430	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial compensable evaluation for boxer's 
fracture, fifth metacarpal, right hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1983 to June 
1984.  Thereafter, he was a Member of the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).

In a statement from the veteran received in July 2005, he 
claimed that he was unable to work because of his medical 
conditions.  A claim for entitlement to a total rating for 
compensation based upon individual unemployability has been 
reasonably raised by the record.  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The Board also notes that according to a VA outpatient 
treatment note from January 2006, the veteran "is angry 
about VA not addressing his bowel problems."  It is unclear 
from this note if the veteran is upset with his treatment, or 
if he wishes to be considered for service connection for a 
bowel disorder.  If the veteran wishes to file a claim for 
benefits based on a bowel disorder, he should do so with 
specificity at the RO.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA outpatient treatment records from 2005 show that the 
veteran has filed a claim for disability benefits with the 
Social Security Administration (SSA).  While the veteran has 
multiple health problems, a treatment note from September 
2005 suggests that the veteran's SSA claim is at least in 
part for medical problems with his hand.  Records associated 
with his SSA disability benefits application, including 
medical records and other evidence supporting the 
application, could be relevant here, but are not in the 
claims folder.  See Haynes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).  The U.S. 
Court of Appeals for Veterans Claims (Court) has specifically 
stated that VA's duty to assist a veteran in claim 
development includes an obligation to obtain relevant SSA 
records.  Masors v. Derwinski, 2 Vet. App. 181, 187-18 
(1992).

Additionally, the Board notes that the Veterans Claims 
Assistance Act (VCAA) notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim; that includes: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The AMC/RO should take this 
opportunity to ensure that the requirements of the VCAA and 
pertinent case law have been complied with.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and pertinent case law are fully complied 
with and satisfied.

2.  The AMC/RO should obtain from the SSA 
any disability determinations for the 
veteran and all underlying records 
associated with the determinations.  All 
records/responses received should be 
associated with the claims file.  If 
records are sought but not obtained, the 
claims folder should contain documentation 
of the attempts made to obtain the records 
and the reason that those records have not 
been obtained.

3.  After completing the above and any 
additional development of the evidence 
that the AMC/RO may deem necessary, the 
AMC/RO should review the record and 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record assembled for appellate review.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



